 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhite Pine,Inc.andGraphic Arts International Union,Local 9L, AFL-CIOand John McKeighan. Cases7-CA-10521,7-CA-10578, 7-CA-10612, and 7-RC-11842September26, 1974DECISION, ORDER, AND CERTIFICATIONOF REPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn February 28, 1974, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge to theextent consistent herewith and to adopt his recom-mended Order as modified herein.1.The Administrative Law Judge found, and weagree,that by interrogating employees about theirunion activities and their reasons for seeking repre-sentation, soliciting employee grievances, and threat-ening employees with layoffs, loss of jobs, moreonerous working conditions, and the discontinuationof employee privileges, and by threatening to blacklistemployees if they selected the Union as their repre-sentative for purposes of collective bargaining, Re-spondent violated Section 8(a)(1) of the Act?2.The Administrative Law Judge found that, bygranting wage increases to employees Burkhart andMcKeighan for the purpose of interfering with theirfree choice of a bargaining representative, Respon-dent violated Section 8(a)(1) of the Act. We agree thatBurkhart's raise wasviolative of the Act for the rea-sonsset forth by the Administrative Law Judge. Wedo not agree, however, with his further finding that1 In findingthatRespondent threatened the employees with more onerousworking conditions and with discontinuation of employee privileges, theAdministrative Law Judge found that an employee had been in the practiceof coming to work early and leavingearly,but neglected to find that suchwas the employee's practice on Saturday only. This omission does not affectour conclusion in regard to Respondent's threats,and we hereby correct theAdministrative Law Judge's inadvertent error accordingly.2 Chairman Miller disagreesthat thestatements of General Manager Ed-wards to employee Cowles regarding an anonymous telephone call whichEdwards received amounted to an implied threat to blacklist employees ifthey select the Union to represent them.In his view,Edwards' cryptic re-marks do not support a finding of an 8(a)(1) violation.the raisegranted McKeighan constituted a violation.Such a violation was not alleged in the complaint.Indeed, at the hearing the General Counsel limitedapplication of the evidence surrounding the raises tothat of Burkhart and specifically exempted the raisesof McKeighan and another employee fromclaims ofunlawfulness.In relianceon the General Counsel'sdisclaimer,Respondent submitted no evidence toshow the reason for McKeighan's raises andthe issuewas not fully litigated. In the interest of due process,therefore, we do not find that Respondent violated theAct by granting McKeighana wage increase.3.The Administrative Law Judge found that bylaying off employee McKeighan because of the unionactivities of its employees Respondent violated Sec-tion 8(a)(1) and (3). We do notagree.'In finding that McKeighan's layoff constituted aviolation, the Administrative Law Judge did not holdthat there was no lack of work, but rather that theworkload factor was not shown to have been differentin and after July, at the time of the layoffs, than it wasbefore the appearance of the Union, that it had notbeen Respondent's practice to lay off employees forbrief slack periods, and that Respondent's statementsestablished an unlawful motive.The record indicates, however, that, in fact,Respondent's salesdropped from an average monthlybilling of $46,500 in the first half of the year to anaverage of $33,000 in the third quarter, nearly a 30-percentdecreaseinbusiness.Moreover, theRespondent's "past practice" towardMcKeighanduring slack periods consisted of transfer to the bind-ery on only one occasion; since then a part-time bind-ery employee has become full time. Further, as to theclean-up work McKeighan was allowed to do whenthere was a lack of camera work, such substitute workwas the result of the Respondent's having changedlocations requiring several weeks to complete thetransition. The decline in business in the third quarterof 1973, however, prevented alternative work assign-mentsforMcKeighan. And, as the AdministrativeLaw Judge noted, during approximately the same pe-riod as McKeighan's layoff, layoffs of several otheremployees occurred, including the new full-time bind-ery employee, yet these layoffs were not alleged to beviolative. Apparently, in order to avoid violating theAct, Respondent would have had to give McKeighanpreferential treatment, taking already scarce workfrom another employee and perhaps laying off some-Member Jenkins would find that McKeighan was discriminatorily laidoff in violation of Sec.8(a)(3).As the Administrative Law Judge found,Respondent's economic justification of the layoff was contradictory andunsupported, and the credited testimony shows that Respondent attributedthe layoff to a recent change in employee attitude,that is,support for theUnion,which made it change its mind about providing substitute workinstead of laying off employees.213 NLRB No. 77 WHITE PINE, INCone else in his stead. We find that the circumstancesherein indicate an economic necessity forMc-Keighan's layoff and overcome any inference of dis-criminatory motivation.4.The Administrative Law Judge found, and weagree, that Respondent's discharge of employee JerryHowe was not violative of the Act, and that Respon-dent did not create the impression of surveillance ofthe employees' union activities, convey the impressionthat selection of the Union would be futile, or threat-en plant closure if the employees selected the Union.5.The Administrative Law Judge found that byrefusing to recognize and bargain with the Union,Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act. Accordingly, and because of theother unfair labor practices found, the AdministrativeLaw Judge recommended a bargaining order underthe rationale ofGissel.aWe do not agree.The Board, inSteel-Fab, Inc.,'dispensed with theinjection of artificial and superfluous findings of8(a)(5) violations as justification for issuance of a bar-gaining order to remedy an employer's extensive8(a)(1)misconduct.Inasmuch as the Union here had not been certifiedor recognized at the time of the Employer's refusal tobargain on the basis of the Union's assertion of major-ity status, and, therefore, as the Employer was not atthat time under any obligation to bargain with theUnion, we do not find that the Employer violatedSection 8(a)(5) and (1) of the Act by such refusal.InSteel-Fab,the Board determined that in suchGissel-type situations the issuance of a bargainingorder will henceforth be determined by examinationof the employer's 8(a)(1) conduct and its impact uponthe holding of a fair election. The Employer's conductwhich is found herein to have violated Section 8(a)(1)was not so pervasive and did not constitute so egre-gious misconduct as to have dissipated the Union'smajority status or to have in any manner preventedthe holding of a fair election. Indeed, the Union wonthe election in spite of such misconduct. In such cir-cumstances we, therefore, find that the issuance of abargaining order is not justified.6.The Administrative Law Judge found, and weagree, that David Pester and Edward Smith are super-visors within the meaning of Section 2(11) of the Act.Accordingly, we shall sustain the challenges of theirN L R B.vGissel PackingCo,Inc, 395 US 575 (1969)5 212 NLRBNo 41 (1974)For the reasons expressed in his dissent inSteel-Fab,Member Jenkins would remedy Respondent'smisconduct by aGisselbargainingorder Themisconduct here was extensive and pervasive,leaving the employees in no doubt about Respondent's willingness to resortto unlawful acts to avoid its collective-bargaining obligation under the stat-ue, Respondent should likewise be left in no doubt, through the absence ofa bargaining order,that it must bargain with the Union567ballots and, as the Union has received a majority ofthe valid ballots cast, we shall certify it as the repre-sentative of the appropriate unit for purposes of col-lective bargaining.6AMENDED REMEDYHaving found that Respondent has engaged in un-fair labor practices, we shall order it to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.As the Union has received a majority of the validballots cast we shall certify it as the representative ofthe employees in the appropriate unit for the purposesof collective bargaining.AMENDED CONCLUSIONS OF LAWDelete Conclusions of Law 6 and 7 from the Ad-ministrative Law Judge's Decision, and renumber thesubsequent conclusion accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent, WhitePine, Inc., Ann Arbor, Michigan, its officers,agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1.Delete paragraphs 1(h) and (i) and 2(a), (b), and(c) and reletter the remaining paragraphs accordingly.2.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the Employer's objec-tions to the election in Case 7-RC-11842 be, and theyhereby are, overruled in their entirety, and that thechallenges to the ballots of David Pester and EdwardSmith be, and they hereby are, sustained.IT IS FURTHERED ORDERED that the allegations of thecomplaint not hereinabove found to have been sup-ported by the evidence be, and they hereby are, dis-missed.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the valid6 inasmuchas the Unionhas won the election,we find it unnecessary toconsider its objections to the election,and, as the Employer's exceptions raiseno material issues of fact or law which would warrant reversing the Adminis-trative Law Judge's finding that the Employer's objections to the election areunsupportedby recordevidence and his recommendation that such objec-tions be overruled,we herebyoverrule theEmployer'sobjections and shallcertify the Union as bargaining representative 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDballots have been cast for Graphic Arts InternationalDatedByUnion,Local 9L,AFL-CIO,and that,pursuant toSection 9(a) of the National Labor Relations Act, asamended,the said labor organization is the exclusiverepresentative of all the employees in the unit foundappropriate herein for the purposes of collective bar-gaining in respect to ratesof pay,wages,hours ofemployment,or other conditions of employment.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trialin which both sideshad the opportunityto present their evidence, the National Labor Rela-tions Board has found we violated the law and hasordered us to post this notice.WE WILL NOTquestion our employees abouttheir union activities or their reasons for wantingunion representation.WE WILL NOTconduct employee meetings andquestionyou aboutyour grievances or com-plaints and impliedly promise to correct them.WE WILL NOTmake loans to employees or grantthem wage increases for the purpose of under-mining the Union.WE WILL NOTthreaten employees with worseworking conditions and loss of employee privi-leges if they select the Union to represent them.WE WILLNOT threaten employees with layoffsor loss of jobs if they selectthe Unionto repre-sent them.WE WILL NOTthreaten to blacklist employeeswith other printing employers because of theiractivities on behalf ofthe Union.WE WILLNOT in any other manner interferewith,restrain,or coerce employees in the exerciseof their right to self-organization,to form, join,or assist labor organizations,to bargain collec-tively through representatives of their ownchoosing,and to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection as guaranteed by Sec-tion 7 of the Act, or to refrainfrom any or allsuch activities.You are free to become and remain members ofGraphic ArtsInternational Union,Local 9L, AFL-CIO, or anyother labor organization.WHITE PINE, INC.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard, Detroit, Michigan 48226, Telephone 313-226-3200.DECISIONSTATEMENTOF THE CASEHENRY L. JALETTE, Administrative Law Judge: This is aconsolidated proceeding involving allegations that theabove-named Respondent engaged in unfair labor practicesin violation of Section 8(a)(1), (3), and (5) of the Act andobjections to conduct affecting the results of an electionheld pursuant to a petition filed by the above-named Unionon May 30, 1973, in Case 7-RC-11842.1The unfair labor practice allegations are set forth in aconsolidated complaint issued on September 25 and amend-ed on October 30. The consolidated amended complaintwas issued and pursuant to charges filed by the Union inCases 7-CA-10521 and -10612 on August 7 and September18, respectively, and a charge filed by John McKeighan inCase 7-CA-10578 on August 31 and amended on Septem-ber 26.The election in Case 7-RC-11842 was conducted on July27. According to the tally of ballots, four valid votes werecast for the Union, two votes were cast against representa-tion by the Union and there were two challenged ballotswhich were determinative of the results of the election. Afterthe election both the Union and the Employer timely filedobjections to the election. After a preliminary investigation,the Regional Director concluded that the challenges and theobjections of both the Employer and the Union raised sub-stantial materialfactual issues which could best be resolvedafter hearing thereon. Accordingly, the challenges and theobjections were consolidated for hearing with the unfairlabor practice allegations of the consolidated complaint.On November 26, 27, and 28, hearing was held on theseconsolidated matters in Ann Arbor, Michigan.Upon the entire record, including my observation of thewitnesses,and after due consideration of the briefs filed byRespondent and General Counsel,2 I make the following:'Unless otherwise indicated, all dates in 1973.2General Counsel's brief was limited to one 8(a)(1) allegation, the suffi-ciency of the demand forrecognitionand the necessityfor a bargainingorder. WHITE PINE, INC569FINDINGSOF FACTdon't know about,but eventually it gets back to me any-way." Thefollowing day he approached Gefre to tell himITHE ALLEGED UNFAIR LABOR PRACTICEShe understood now why Gefre had not elaborated on hisanswer the day beforeA. IntroductionThe second instance of interrogation involved PressmanRespondent is a Michigan corporation with its principaloffice and place of business in Ann Arbor, Michigan, whereit is engaged in the operation of a commercial printingbusiness providing high quality multicolor and lithographicServices.'Overall supervision of the operations is the re-sponsibility of General Manager William Edwards.Dale Eisele is an admitted supervisor. In addition, Re-spondent employs two individuals, Dave Pester and EdSmith, whose supervisory status is in issue. Insofar as theappropriate unit is concerned, at the times relevant herein,itconsisted of eight employees. Respondent's operationsalso include a bindery in which several employees are em-ployed.In late spring 1973, the Union was contacted by employ-ees of Respondent seeking information about obtainingunion representation in the plant. As a result of these con-tacts, a meeting was arranged between employees of Re-spondent and Union Representative Gerald Deneau. Thismeeting was held on May 29 and was attended by approxi-mately six of Respondent employees, five of whom signedauthorization cards authorizing the Union to representthem. Two other employees signed cards on May 30 and 31.On the day following the meeting, the Union filed a peti-tion in Case 7-RC-l 1842 and also sent a letter to Respon-dent by certified mail advising it that it has been selected byamajority of Respondent's lithographic production em-ployees as their bargaining agent and requesting recogni-tion. Respondent receives its mail at a post office box whereitobtained notification that certified mail was awaiting tobe picked up. Respondent ignored the notification, did notpick up the Union's demand letter, and in due course theletter was returned to the Union. Respondent received therepresentation petition.The complaint alleges that thereafter the Respondent en-gaged in unfair labor practice conduct in violation of Sec-tion 8(a)(1) and (3) of the Act, that it refused to recognizeand bargain with the Union in violation of Section 8(a)(5)and (1) of the Act, and that a bargaining order is necessaryto effectuate the policies of the Act.B. The Alleged Independent 8(a)(1) Conduct1.The alleged interrogationGeneral Counsel adduced testimony of three instances ofinterrogation which are alleged to have been unlawful. Oneinvolved Pressman Donald Gefre who testified that on May31 Foreman Dale Eisele asked him if he had ever heardemployee Dave Cowles mention the Union. Gefre repliedyes and said nothing else. Eisele told him "You know,there's lots of sad things that go on in the shop that you guysJ Jurisdiction is not in issue The complaint alleges, the answer admits, andI find, that Respondent meets the Board's $50,000 indirect outflow standardfor the assertion of jurisdictionJerryHowe who testified that about June 3 or 4 Eiseleapproached him and mentioned that Respondent had re-ceived a letter stating the Union was seeking recognitionand he wanted to know if Howe had anything to do withit and if Howe had signed a card. Howe replied he had gonealong with the rest of them. Eisele then said, "Well, I'mgoing to have a meeting to find out what this shit is goingon behind my back."The third instance of interrogation involved cameramanJohn McKeighan who testified that General Manager Ed-wards asked him on one occasion why he was interested inthe Union. McKeighan had told him he had two reasons,namely, a pay increase and he wanted a journeyman's card.About July 25, Edwards showed McKeighan a copy of theUnion's constitution and bylaws and pointed out the provi-sions there for classification as a journeyman. McKeighanread them and expressed the opinion he met the require-ments for such a classification and either Edwards or Eisele,who had joined them, replied that he did not consider hima journeyman. In this or another conversation on the samesubject, Edwards told McKeighan that under union condi-tions since he was not a journeyman Edwards would not beable to keep him on the job he was doing, and if the Uniongave him a journeyman's card Edwards would not be ableto pay him journeyman's wages for the amount of work hedid.Eisele did not testify, so the conduct attributed to himstands uncontradicted. As to the journeyman card matter,Edwards did not essentially contradict McKeighan; rather,he tried to give a different emphasis to the conversationswithMcKeighan and in the process confirmed the sub-stance of McKeighan's testimony. In any event, I creditMcKeighan's version.In sum, the foregoing represents three instances of inter-rogation, plus an implied threat of loss of job. Respondentcontends the interrogations were not coercive. I do notagree and I find that each instance of interrogation had atendency to coerce employees and was violative of Section8(a)(1) of the Act. There was no legitimate purpose foreither Eisele's or Edwards' inquiries; they were not accom-panied by assurances there would be no reprisals, and theinterrogations were followed by other unfair labor practices.Apart from these general considerations for finding the in-terrogations unlawful, there are particular considerationssuch as Eisele's expression of strong displeasure when in-formed by Howe that he had signed a card. While the ex7pression was not coercive in terms it conveyed clearly toHowe the disfavor with which Eisele viewed the employees'union activity. Eisele's return to Gefre the day following theinterrogation to tell him he knew why Gefre had not elabo-rated on his answer indicated to Gefre the serious concernEisele had about the employees' union activity and that hisearlier inquiry had not been a casual one. In the case ofEdward's inquiry about McKeighan's reasons for wantingunion representation, Edwards' reply indicates that his in-quiry was the predicate for an implied threat that McKeigh- 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDan would lose his job if the Union were selected becauseMcKeighan would not be accepted by Respondent as ajourneyman cameraman. Under these circumstances, theconclusion is warranted that the interrogations had a ten-dency to coerce employees and were violative of Section8(a)(1) of the Act.2.Alleged impression of surveillanceThe complaint alleges that on two occasions Respondentcreated the impression of surveillance of the union activitiesof its employees. One instance is that described above byDonald Gefre of Eisele's approach to him on the day follow-ing his interrogationwith the remark that he knew now whyGefre had not wanted to elaborate on the subject he hadraised theday before.As I indicated above, by this second approach to Gefre,Eisele demonstrated to him that his interrogation the daybefore had not been a casual inquiry. Nevertheless, I am notpersuaded that his remark on this occasion can be said toconvey the impression that Respondent was keeping theemployees' union activities under surveillance. In fact, inthis 2-day period there was no union activity, as Gefre musthave known, so that he could not have believed fromEisele's remark that the employees' union activities hadbeen kept under surveillance. To the contrary, Gefre testi-fied he assumed the RC petition had been received and heimplied that he understood this was what had promptedEisele's remark.The other instance of alleged impression of surveillanceinvolved Cameraman John McKeighan who testified credi-bly and without contradiction that on August 31 he calledthe plant and notified Dale Eisele that he would be absentthat day because he had to go to the Board's regional officeto give evidence. Eisele said he thought that McKeighanhad already given testimony to the Board. McKeighan saidhe had, but more was required of him.The record indicates that prior to this, McKeighan hadnot told Eisele or anyone else in management that he hadtalked to the Board, however, the record also indicates thatMcKeighan's support of the Union was well known. Underthe circumstances, a casual remark such as Eisele's is insuf-ficient to support a finding of a violation of the Act.On.July 19,McKeighan was shown a copy ofRespondent's letter to Jerry Howe notifying him of his dis-charge for absenteeism, and Edwards remarked "I'm sureMr. Deneau has warned everybody they shouldn't do any-thing out of the ordinary with respect to attendance oranything." This remark could easily create an impression ofsurveillance, but it was not alleged in the complaint, norfully litigated.3.The alleged solicitation of grievancesShortly after the RC petition was filed, on or about June1, 2, and 3, and on one or two occasions thereafter Respon-dent held employeemeetingson companytime.Eisele waspresent at all the meetings, but Edwards attended only thefirst.The testimony of General Counsel's witnesses is in gener-al accord that the first meeting started with Foreman EiseleNLRB 44, 46(1971).expressing resentment that the employees had sought out aunion to represent them. He conveyed this resentment byremarking that he could not figure out why the- employeeswould want a union and wondering where he had gonewrong as a supervisor. He indicated he considered theiractions to be a reflection on him.There is no testimony that Eisele expressly asked theemployees what their grievances were, but Edwards admit-tedly did so, and the employees proceeded to complainabout wage rates, and the absence of fringe benefits such asmedical insurance and retirement, ventilation in work areas,and the lack of communication between the employees andmanagement.The testimony about Respondent's responseto any ofthese complaints or grievances is somewhat vague and gen-eralized.More testimony was elicited about what the em-ployees said than about what Eisele or Edwards said.However, there is no testimony that either Eisele or Ed-wards made any express promises of benefit in the courseof their remarks. To the contrary, Edwards explainedRespondent's financial condition and stated that he hadbeen considering a retirement plan, but that it was not eco-nomically feasible for Respondent to provide such benefitsat that time.The General Counsel nevertheless contends that the rec-ord supports a finding that in thismeetingRespondentsolicited employee grievances; that such solicitation did notaccord with past practice, but rather was attributable to theemployees' union activities; and, accordingly, that it consti-tuted unlawful interference with employees in the exerciseof Section 7 rights. I agree.In its brief, Respondent does not deal with the issue pre-sented by the employee meetings in terms of "solicitation ofgrievances." Rather, Respondent writes in terms of inquiriesas to why employees desired union representation and ar-gues that such inquiries, unaccompanied by threats orpromises of benefit, are not violative of the Act. However,inquiries about the employees' reasons for seeking unionrepresentation and an invitation to them to voice their com-plaints are analyzed by the Board and the Courts under therubric of solicitation of grievances. Under that rubric, therationale of the Board has been stated as follows:Where, as here, an employer, who has not previouslyhad a practice of soliciting employee grievances orcomplaints, adopts such a course when unions engagein organizational campaigns seeking to represent em-ployees, we think there is a compelling inference thathe is implicitly promising to correct those inequities hediscovers as a result of his inquiries and likewise urgingon his employees that the combined program of inquiryand correction will make union representation unnec-essary.4Applying such rationale to this case, it is clear that Re-spondent violated Section 8(a)(1) when it convened the em-ployees to inquire about their reasons for seeking union4 Reliance ElectricCompany,Madison Plant Mechanical DrivesDivision, 191 WHITE PINE,INC.571representation. The record indicates clearly that it was notRespondent's practice to conduct such employeemeetings(as a matterof fact, this was one of the employee's com-plaints) and that the meetings were precipitated by the filingof the RC petition. It is true that no express promises ofbenefit were made, but none was necessary. As the languagequoted above indicates, the promisesare impliedfrom thecircumstances.Accordingly, I find that Respondent's conduct in solicit-ing employee grievances under the circumstances describedwas violative of Section 8(a)(1) of the Act.Although it is not necessary to a finding of a violation, itisworthy of note that once it learned what were the employ-ees' grievances Respondent undertook to remedy some ofthem. For example, as discussed below, Respondent grant-ed wageincreasesto three employees and undertook tocorrect a ventilation complaint.4.Alleged threats(a)More onerous working conditionsIt appears from the uncontradicted testimony of employ-ees that they are permitted to dunk pop and listen to theirradios while working.However,according to employeesDavid Cowles and McKeighan,at one of the employeemeetings Eisele told the employees that they might losethose privileges if the Union came into the plant.EmployeeDonald Gefre was one of the employees who owned a radioand he testified that on one occasion before the electionEisele remarked to him that it was not normal to have aradio on while working and that when a union got in hewould find out that he could not play the radio anymore.According to Gefre,he had been in the practice of com-ing to work earlier than the posted starting time,workingthrough lunch,and leaving earlier than the posted quittingtime.Thishad been permitted by Respondent,but in aconversation with Eisele during the preelection periodGefre was told that his practice would likely stop when theunion came in.Icredit the testimony just described. The issue then iswhether Eisele's remarks constituted threats or were, in thewords of counsel, "only Mr. Eisele's opinions."In my judg-ment,the remarks were implied threats of discontinuanceby Respondent of the privileges described if the employeesselected the Union to represent them.The Supreme Courtin theGisselcase5indicated the principles to be followedin evaluating employer statements to employees:Thus, an employer is free to communicate to his em-ployees any of his general views about unionism or anyof his specific views about a particular union, so longas the communications do not contain a 'threat of re-prisal or force or promise of benefit.' He may evenmake a prediction as to the precise effects he believesunionization will have on his company. In such a case,however, the prediction must be carefully phrased onthe basis of objective fact to convey an employer'sbelief as to demonstrably probable consequences be-yond his control or to convey a management decisionalready arrived at to close the plant in case of unioniza-tion. SeeTextileWorkers v. Darlington Mfg. Co.,380U.S. 263, 274, n. 20 (1965). If there is any implicationthat an employer may or may not take action solely onhis own initiative for reasons unrelated to economicnecessities and known only to him the statement is nolonger a reasonable prediction based on available factsbut a threat of retaliation based on misrepresentationand coercion, and as such without the protection of theFirst Amendment. We therefore agree with the courtbelow that `conveyance of the employer's belief, eventhough sincere, that umonization will or may result inthe closing of the plant is not a statement of fact unless,which is most improbable, the eventuality of closing iscapable of proof.' 397 F. 2d 157, 160. As stated else-where, an employer is free only to tell `what he reason-ably believes will be the likely economic consequencesof unionization that are outside his control,' and not'threats of economic reprisal to be taken solely on hisown volition.'N.L.R.B. v. River Togs, Inc.,382 F. 2d198, 202 (C.A. 2d Cir. 1967).Applying the foregoing rationale, I can give no otherconstruction to Eisele's remarks than that they were threatsof reprisals and not merely statements of opinion. If softdrink and radio listening privileges were abolished, it wouldclearly have to be on the Respondent's initiative. Respon-dent has cited no instance where a union has objected to thecontinuation of such privileges when it became bargainingrepresentative. True, a union may relinquish such privilegesin collective bargaining, but nowhere in the record is thereany indication that Eisele told the employees that he wastalking about the give-and-take of collective bargaining.Rather, the clear implication was that Respondent wouldact on its own initiative in reprisal against the employees forselecting a union representative. Accordingly, I concludethat Eisele's remarks were violative of Section 8(a)(1) of theAct.(b) LayoffsIt is not disputed that prior to the organizational cam-paign,when work was slack in the pressroom or preparatorydepartment,employees were permitted to perform otherwork,including work in the bindery to avoid any loss ofpay. In the representation case,the Regional Director hadexcluded the bindery,from a unit of pressroom and prepa-ratory department employees. According to employeesCowles,Gefre,and Burkhart,at a meeting of employeesafter the Direction of Election, Eisele adverted to the ex-isting practice of transfers and intimated that employees inthe press and preparatory department unit would probablynot be permitted to work in the bindery when work in theirdepartment was slack.The considerations applicable to Eisele's remarks aboutmore onerous working conditions discussed above are alsoapplicable here with some slight difference.Again,Respon-dent asserts that Eisele's remarks merely related to"legiti-mate possibilities"and "potential problems involved in the5N L R B v Gissel Packing Co,Inc, 395 U S 575, 618 (1969)transferring of unit employees to the bindery." Respondent 572DECISIONSOF NATIONALLABOR RELATIONS BOARDargues that if it entered into a collective-bargaining agree-ment which prohibited the transfer of unit employees to thebindery, it would be required to abide by such agreementand discontinue its past practice. None can find fault withsuch an argument.One could add that while it would notbe customary for a union to seek the discontinuance ofemployee privileges such as drinking soft drinks and listen-ing to the radio while working, as pointed out above, onecould reasonably expect a union to seek to regulate transfersof employees out of the unit. But, none of this has any realbearing on the meaning of Respondent's remarks. Respon-dent did not tell employees that its remarks were merelyexplanatory of union practices; moreover, its remarks dis-torted the situation.While a union might reasonably beexpected to seek to prohibit transfers out of the unit, itwould not normally be expected to object to transfers forthe benefit of employees to avoid loss of work when unitworkwas slack.That was all that was involved here. In myjudgment, using unsupported references to union practices,Respondent clearly implied to employees that if they select-ed the Union to represent them it would discontinue thepractice of permitting employees to work in the binderywhen their own work was slack. Respondent thereby violat-ed Section8(a)(1) of the Act.Respondent asserts that none of the employees took suchstatementsto be a threat of layoff if they voted for theUnion. In my judgment, a fair reading of the record refer-ences cited by Respondent does not support such an asser-tion.The answers of the employees were given to broadgeneral questions which asked whether Respondent hadexpressly threatened employees. The threats which are in-volved herein were implied. In any event, the test as towhether conduct is coercive is not whether it succeeded, butwhether it is conduct which has a tendency to coerce.Respondent's implied threats had such a tendency.(c) BlacklistingThe complaint alleges that Respondent conveyed the im-pression to its employees that they would be blacklisted byother Ann Arbor printing employers because of their sup-port of the Union. The allegation is based on the testimonyof former employee David Cowles. According to him, at thefirst employee meeting Edwards said that if the Respondentended up having to fight the Union, it wouldn't be fightingby itself, that there would probably be a rally of supportfrom the entire lithographic industry in Ann Arbor to pre-vent any union activity in the area.Sometime thereafter, Cowles had a discussion with Ed-wards about whether unionization fit into Respondent'sschemeof operations. During the discussion, Edwards indi-cated he had received an anonymous telephone call request-ing the names of all the employees of Respondent.According to Cowles, Edwards "led me to believe he feltthis call was perpetrated by other lithographers in the AnnArbor area" for the purpose of perhaps preventingRespondent's employees from getting employment in thattelephone call in which he was asked for a list of employees,but he denied that he implied that employees of White Pinewould be blackballed. According to Edwards, his conversa-tion with Cowles had turned to a discussion of "after ef-fects" of the organizational campaign and he mentioned theanonymous telephone call. As he did not know who hadcalled,he assertedthat he could not have implied that a listof employees was being sought by other printers for thepurpose of blacklisting.In my judgment, Edwards' own testimonyindicates evenbetter than Cowles' testimony that he conveyedthe impres-sion to Cowles that employees would be blacklisted by otherprinters because of their union activities. Thus,in a conver-sation about the after effects of an organizationalcampaignin which Cowles was apparentlyexpressingconcern "abouthow everythingwasn'tdirect," Edwards admits to interject-ing information about an anonymous telephonecall askingfor a list of his employees. Unless Edwards intended tosuggest blacklisting, as Cowles inferred, why did hementionthe telephone call at all? In my judgment, given the contextof the conversation they were having, Edwards'reference tothe telephone call was intended as an implied threat ofblacklisting and was violative of Section 8(a)(1) of the Act.(d) Futility of selection of the UnionThe complaint alleges that on or about July 12 Edwardsconveyed the impression to its employees that selection ofthe Union as bargaining representative would be an exercisein futility.In oral argument,General Counsel conceded thatno proof of this allegation had been submitted, and whiletestimony arguably supportive of this allegation was givenby employee McKeighan, he attributed the remark to Ei-sele, rather than Edwards. As the complaint did not allegethat Eisele engaged in such conduct, and the matter was notfully litigated, I shall recommend dismissal of the allegation.(e) Plant closureThe complaint alleges that Eisele and Edwards threat-ened employees with plant closure if the Union was selectedas the employees' bargaining representative. There is noevidence to support such an allegation insofar as Eisele isconcerned.Where Edwards is concerned, the record indi-cates that he showed a letter to McKeighan and Burkhartwhich he had received from the Graphic Arts AssociationofMichigan. The letter read as follows:July 18, 1973Mr. Bill EdwardsWhitePine, Inc.5204 Jackson RoadAnn Arbor,Michigan 48103Dear Bill:field in that area. Edwards told Cowles he did not give outEnclosed are copies of the by-laws for LPIU. Theythe information requested.have probably been amended somewhat (particularlyEdwards admitted to such a conversation as described bythe international's, after the merger), but you can getCowles and that he made a reference to an anonymousa fairly accurate idea of the structure. WHITE PINE, INC.573Over the past three-four years, the following companieshave gone out of business more or less as a direct resultof the difficulty of doing business under GAIU con-tracts:9L (Lithographers): P. J. Uridge Company, WetzelLithographic, Graphic Arts Process Company, Remco,Detroit Press & Offset Co., Tri-Litho Plate, Colorepro,and Hollerith-Willis (Not entirely due to Union, but ithelped).12-P(Photoengravers):NewsplateEngraving,Wayne Colorplate, Detroit Engraving, and VanAlstynePhotoengraving.Other Companies have folded in this area under otherunion contracts, such as the Glengary Press (IPP&AU)and Arnold-Powers (ITU), but the ratio seems to bemuch higher under the pressures of GAIU Agreements.Significantly, I haven't heard of a single open shopgoing out of business recently, although there could besome I don't know about.According to McKeighan, when Edwards tendered theletter to him he indicated that it was a list of union shopsthat had closed. McKeighan glanced at the letter and notedthat it listed 8 or 10 shops, but he did not bother to read theletter and asked if any nonunion shops had closed duringthe same period. Edwards replied by pointing out the lastparagraph of the letter.Burkhart made a similar observation about nonunionshops and, according to Edwards' uncontradictedtestimo-ny, he told her he would check the matter out and laterreturned to her and gave her the names of three nonunionshops which had closed.Edwards' reason for showing the list to McKeighan andBurkhart was that he had had discussions with them aboutthe Union in which they had assured him it was not theUnion's intention to put him out of business and he hadreplied that he did not think it was the Union's intention buthe thought it was a possibility that could happen. He laterobtained the letter and showed it to them.In analyzing this matter, one must look again to the wordsof the Court inGisselquoted above,and one mustask if inthis matter Edwards was implying in any way that he wouldclose the plant "on his own initiativefor reasonsunrelatedto economicnecessities." I do not believe a finding to sucheffect is warranted here. The entire tenor of Edwards' re-marks was one of economicnecessities arising outof highercosts. It is noteworthy that the letter he showed the employ-ees did not attribute the plant closings there enumerated tothe selection of union representation, but linked the plantclosings to union contracts, and, by implication, the highercosts of operation under union contracts. In short, Respon-dent did not implyselectionof the Union wouldipso factoresult in plant closure .6 Accordingly,Ishall recommenddismissalof this allegation.According to McKeighan, at the first employee meetingthere was a discussion of the pros and cons of a union shopand either Edwards or salesman Stinedurf said the shop wastoo small and they would have to raise their bids and wouldnot be able to compete effectively with other printers in theAnn Arborarea. He saidthey wouldlose customers and alot of business if the Union was brought in. It is not clearwhether General Counsel is contending that this remarkwas an implied threat, but, if so, I find the remark was notan implied threat. The remark explicitly related to increasedcosts of printing that would be occasioned by an increasein employee rates of pay. Respondent had not received anydemands from the Union and did not tender any proof ofrates of pay under union contracts as compared to its pre-sent rates,but it is evident that the employees believedunion rates were higher because this was one of their rea-sons for seeking union representation. In context, then, theremarks in question were not threats of retaliation but mere-ly an expression of possible economic consequences whichthe employees would realize was based on objective eco-nomic factors.5.Wage increasesThe complaintallegesthat on or about July 2,Respon-dent granted a wage increase to an employee in order todissuade its employees from supporting the Union. Therecord indicates that during the preelection period threeunit employees receivedraises:Diane Burkhart, John Me-Keighan, and John Rose. Only the raise to Burkhart isalleged to have been unlawful.Burkhart was employed in the preparation departmentand had been working for Respondent and its predecessorsinceSeptember 1971. Her starting rate of pay was $3.35 perhour and she had received a 10-cents-per-hour increase onFebruary 28, 1972. She did not receive another until July 2,1973. In the first week of July, Burkhart learned she wasgetting araise when she was called to Edwards' office andtold she was receiving a 25-cent-per-hour increase .7 Ed-wards told her that the Company hadbeen planning to giveher a raise for some time but they didn't know if they coulddo so because of the Union. He said he had consulted withhis attorneys and they had indicated he could give her araise at this time. He told her the raise was in no wayintended to influence her vote.After being told about the raise, Burkhart engaged in aconversation with Edwards that lasted approximately anhour. Neither Burkhart nor Edwards indicated who initiat-ed the conversation. According to Burkhart's uncontradict-ed testimony, they discussed ventilation in Burkhart's workarea (Burkhart had complained about the lack of ventilationat the first employeemeeting) and Edwards told her he hadordered a fan. In addition they discussed the Company'sfinancial condition. Edwards explained that a lot of peopletBoth Burkhart and Edwards place the conversation held on this occasionas early July. However, it is undisputed that in this conversation Edwardsshowed Burkhart a list of unionized companies which have gone out ofbusiness, as discussedearlier.The list which is part of the recordis a letterdated July 18, whichsuggeststhe conversation aboutthe raiseoccurred onor after that date. But this could not be the case. This suggests Edwards hadtwo lists. The indeterminate state of the record on this point is not entirelysatisfactory, but it is no bar to a decision and I accept as a basis for decision6 CompareMarathon LeTourneau Company, GulfMarineDivisionof Mara-onthe wage-increase issue the testimony that the conversation occurred inthanManufacturingCompany,208 NLRB 213 (1974).early July. 574DECISIONSOF NATIONALLABOR RELATIONS BOARDowed the Company money and for this, and apparentlyother reasons, the Company had to staggerraises.The issue presented by Burkhart's wage increase involvesnot a resolution of disputed facts, but rather a determina-tion of Respondent'smotive in granting a wage increase atthe time it did. If Respondent granted the wage increase forthe purpose of influencing Burkhart in the scheduled elec-tion, then it violated Section 8(a)(1) of the Act.N.L.R.B. v.Exchange Parts Co.,375 U.S. 405 (1964).Respondent contends that its purpose was not to influ-ence the election, citing Burkhart's own testimony that Ed-wards disavowed such a purpose when he notified her of theincrease,but rather that the raise was in conformity with apolicy of staggering wage increases to minimize the impacton the Company of granting raises to many employees atthe same time.I am not persuaded by Respondent's argu-ments which I conclude are not supported by the record.The evidence regarding Respondent's wage-increase poli-cy consists of Edwards' testimony plus General Counsel'sExhibit 9, a list of employees reflecting dates of hire andwage increases. According to Edwards, Respondent nor-mally gave raises to all deserving employees in January andFebruary of each year, but in the spring of 1973 he decidedto reduce the economic shock on the Company. At firstblush, this testimonyseemsplausible, but upon analysis oneconcludes that it is no explanation at all of the reason forgiving Burkhart a raise in July just before the election. Thus,his explanation does not explain why Burkhart did not geta raise in the January-February 1973 period; after all, Ed-wards' policy decision was not made until the spring of1973.Nor does his policy decision indicate what criteriawould be used in deciding who shouldget raiseson a stag-gered basis and when. For example, the only individual toreceive a raise in March was Edward Smith, whose emp-ployee status is disputed, and his pay change was from aweekly rate to a salary basis. In April, David Pester, anotherindividual whose employee status is in dispute, received araise in salary, although he had received a raise in January1973; David Cowles received a raise after being employedonly 4months;Donald Gefre, whose employment historyparalleled Burkhart's, receiveda raise. In May, Peter With-ey received a raise, although he had received his precedingraise in July, whereas Burkhart had not received a raisesince February 1972; John McKeighan received a raise,although he had received a raise in January 1973. In June,only one employee, John Rose, received a raise and he wasa new hire. Such wage data certainly does not indicate thatthere was either planning or pattern in Respondent's grant-ing of wage increases. Edwards admitted as much when hesaid that Burkhart's wage increase ". . . was planned in thesense that she was expecting it" and that he had thoughtabout giving Buikhart a raise periodically between Febru-ary and the time he actually gave it to her. But he never didsay what prompted him to give her the raise when he did.8Apart from the timing of the raise, several circumstanceswarrant the inference that Edwards' motive was to influencethe outcome of the election. First, there is the fact that pay8The fact that Edwards cleared the raise with his attorneys is no defensewhere it appears that the raise was not in fact planned or in accordance withpast practice.rates were mentioned as one of the reasons employees wereseeking union representation. Secondly, after Edwards toldBurkhart of the raise, a conversation followed in which hetold her he was remedying another of her grievances (venti-lation in her work area). Thirdly, he brought to her attentionthe plant closure of organized printing companies. In short,the entire episode was devoted to a union discussion. Underthe circumstances, Edwards' disavowal of a purpose to in-fluence Burkhart in the scheduled election could not havebeen viewed seriously by Burkhart.In addition to the foregoing, there is the fact that in thesame preelection period, Respondent granted a wage in-crease to John McKeighan. The wage increase was effectiveJuly 16, 1973, but McKeighan did not learn of it, accordingto his uncontradicted testimony, until the day of the elec-tion.The only explanation given for this raise was that,when hired, McKeighan had been promisedwage increasesevery 3 months and Respondent had been latein grantinghim the first and second and McKeighan had been com-plaining about his pay rate. This does not explain the timingof the wage increase. The incontrovertible fact is that beforethe union activity Respondent had not granted wage in-creases to McKeighan according to any schedule and thatitwas only after the petition was filed and just prior to theelection that it belatedly decided to bring his pay rate up todate.Under the circumstances, the timing outweighs Ed-wards' explanation. Although the complaint did not allegethat the wage increase given to McKeighan was violative ofthe Act, the charge in Case 7-CA-10521 alleged that unlaw-ful pay raises were granted and the issue was fully litigated.Accordingly, I find that the wage increase given to Mc-Keighan was violative of Section 8(a)(1) of the Act.'In short, for the reasons detailed above, plus the fact thatduring the same period of time Respondent had engaged inother unfair labor practices as found herein, an inference iswarranted that the raises to Burkhart and McKeighan weregranted to induce them not to support the Union and Re-spondent thereby violated Section 8(a)(1) of the Act.C. Alleged 8(a)(3) Conduct1.The layoffs of McKeighanJohn McKeighan was employed by Respondent as acameramanand had been working for Respondent sinceSeptember 11, 1972. Prior to July 31, he had never been laidoff.On July 30, he was notified he was being laid off for thenext day because of lack of work and that he was to call thenext day about work. Beginning with July 31, McKeighanthereafter suffered loss of work for the asserted reason oflack of work on July 31, August 1, 9, 10, 16, and October10, 11, 15, and 16. The complaint alleges that these layoffswere motivated by the employees' union activities and infurtherance of threats of layoffs made at the outset of theorganizationalcampaign. Respondent contends the layoffswere attributable to a lack of work. I conclude that thev Frito Company, Western Division v. N. L.R.B.,330 F.2d 458 (C.A. 9, 1964);N. L. R. B.v.DennisonManufacturing Co.,419 F.2d 1080 (C.A. 1, 1969);Lac-lede Gas Co. v. N.L.R.B.,421 F.2d 610 (C.A. 8, 1970);IndependentMetalWorkers Union, Local No. I (Hughes Tool Company),147 NLRB 1573, 1576(1964). WHITE PINE, INC.layoffs were discriminatorily motivated.According to undisputed testimony, prior to the unioncampaign, when employees ran out of work in their special-ties,they were permitted to do other work to avoid any lossof wages. Although Respondent sought tominimize thescope of this practice, it really never denied that the practiceexisted Convincing evidence of the existence of the practiceis foundin the uncontradicted testimony of the employeesset forth earlier that at the employee meeting convened afterthe filing of the representation petition Eisele told the em-ployees, in effect, that if a union was selectedas bargainingrepresentative they would no longer be permitted to doother work to avoid a layoff. As McKeighan put it, "one ofthe big points Dale made was no one had ever been laidoff."However, during the preelection period, layoffs began tooccur. Thus, Barbara Eisele was laid off on June 25 and 26and July 25; Patricia Dunham was laid off on July 12, 26,and 27. After the election, Eisele and Dunham sufferedadditional layoffs and McKeighan and Burkhart began toexperience layoffs.Respondent contends that McKeighan's layoffs were at-tributable to a lack of work. In this connection, it notes thatother employees, whose layoffs are not alleged to have beenunlawful, were laid off duringthe sameperiod as McKeigh-an. As to the economic necessity for the layoffs, Respondentadverts to testimony by Edwards that near the end of Julywork became extremely slow.Respondent does not advert to its past practice of permit-ting unit employees to work in the bindery except by indi-rection; that is, Respondent points to the fact that in Junepart-timebindery employee Patricia Dunham became afull-time employee and Respondent purchased new ma-chinery which reduced the need for labor. By reason ofthese two changes, it is argued, there was no work to transferMcKeighan to.In my judgment, none of Respondent's assertionsis suffi-cient to overcome the evidence of discriminatory motiva-tion.As to the new machinery in the bindery, according toMcKeighan, whom I credit, it was not received until amonth to a month and half after theelection(that is, lateAugust or early September), and the layoffs of McKeighanhad begun on the second workday after the election. As toPatricia Dunham, Respondent did not explain why it con-verted her from a part-time employee to a full-time employ-ee when businesswas allegedly declining. Apart from theseconsiderations,Respondent's past practice of permittingemployees whose work was slack to do other work was notlimited to bindery work. Rather, as McKeighan testified, hedid such work as cleanup, opaqueing, or strapping.As to Respondent's assertionof economic necessity, therecord is far from persuasive and consists of Edwards'testi-mony that near the end of July work became extremelyslow. This is a very vague term and significantly Respon-dent offeredno salesfigures of any kind to indicate a de-cline in sales.In the final analysis, theissuedoes not turn upon whetheror not there was a lack of work for McKeighan on the dayshe was laid off, rather, it turns on Respondent's change inprior practice and the reasons therefor. Respondent did notreally give an explanation, and I conclude the explanation575lies in the threats of Eisele at the employee meetings inwhich he predicted the very changes here in question if theemployees selected the Union Significantly, McKeighan'slayoff occurred on the second workday after an election inwhich a majority had voted for union representation, if itdeveloped that the challenges to two ballots were sustained.Such timing is strongly supportive of a finding of unlawfulmotivation when coupled with Eisele's earlier threats.In addition, on or about August 15, McKeighan had aconversation with Edwards about his being laid off the nextday.McKeighan claimed it was motivated by union activi-tiesand Edwards assured him the only reason he was beinglaid off was an economic reason. McKeighan reminded himthat in the past when there was no camera work, he wasallowed to do other things. Edwards replied that in the pasthe felt it was his obligation to guarantee everybody 40 hoursof work per week, but there had recently been a change inemployee attitude and he no longer felt obliged to do that.Edwards admitted having a conversation with McKeigh-an such as McKeighan described, and he admitted that heexplained to McKeighan that circumstances were differentnow, but by this he meant economic circumstances. At best,his testimony contains an implicit denial of the remarksattributed to him by McKeighan although he had everyopportunity to make an unequivocal denial. I credit Mc-Keighan's version of Edwards' remarks and that version,coupled with the earlier threats by Eisele of a change inpractice, supports a finding, which I make, that Mc-Keighan's layoffs were motivated by the fact that the em-ployees had sought union representation. In making thisfinding, I am not holding that there was no lack of work;I am merely holding that the workload factor was not shownto have been different in and after July than it was beforetheappearance of the Union, that it had not beenRespondent's practice to lay off employees for brief slackperiods, and that Respondent's own statements establish anunlawful motive.The record indicates that Diane Burkhart suffered layoffson July 31 and August 1, which are similar to those sufferedby McKeighan, and the considerations which warrant afinding of discrimination in McKeighan's case would ap-pear to apply with equal force to Burkhart. However, thecomplaint did not allege that her layoffs were unlawful forthe stated reason that no charge had been filed on herbehalf. It is clear no charge was filed on her behalf and,from my examination of the charges filed, none is sufficientto support a finding of a violation on her behalf even thoughthe facts surrounding her layoffs appear to me to have beenfully litigated.2.The discharge of Jerry HoweThe facts surrounding the discharge of Jerry Howe areessentially undisputed. He was employed by Respondent asa pressman on December 4, 1972. Thereafter, he had a poorattendance record, including a 10-day absence from June 20to July 3. On July 3, Manager Edwards spoke to Howeabout his absenteeism. Howe had been ill and hospitalized,which explained part of his absence, but he had been dis-charged from the hospital on Friday, June 29, and had notreported for work on July 2 and 3. Howe told Edwards he 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad personal problems, admitted that his attendance poseda problem for Respondent, and promised to improve. Ed-wards warned him that the Company could not continue toemploy him if he didn't straighten up. Despite that, Howewas absent on July 11 and when Edwards confronted himabout it, Howe again said he had personal problems. Ed-wards reminded him of his earlier remarks and assuredHowe that he had been in earnest and that he regarded thislast absence as contrary to Howe's promise.On Wednesday, July 18, Howe did not report for workand did not call to report he would be absent in accordancewith company policy. Respondent had a rush job to do thatday and it was not completed because of Howe's absence.The next day, Eisele reported to Edwards that Howe hadcalled him the night before to explain his absence. Eiseleexplained that he had told Howe of the unfinished job, butHowe said he couldn't come in and that he would not be inuntil the following Monday. Edwards thereupon decided todischarge Howe. That day, July 19, a discharge letter wasmailed to Howe. On July 20, Howe appeared at the plantto collect his pay, unknowing yet of his discharge, and wasgiven a copy of the discharge letter. He did not protest theaction,nor claim that Eisele had approved his decision toremain absent until the following Monday.The facts set forth above are based on Edwards' testimo-ny which I credit. It is essentially uncontradicted, consistentwith and more detailed than Howe's testimony. Edwards'testimony contained hearsay regarding statements made tohim by Foreman Eisele to which there was no objection; inany event, the hearsay testimony was essentially consistentwith Howe's own testimony.According to General Counsel, in view of Howe's knownunion sentiments, Respondent's animus against the Unionas indicated by its other unfair labor practices, the timingofHowe's discharge (1 week before the election), andRespondent's action in showing his discharge letter to otheremployees as described below, a finding is warranted thathis discharge was attributable to his support of the Unionand not to his absenteeism. While the issue is hardly freefrom doubt, I am not persuaded that the evidence is suffi-cient to support a finding that Howe's discharge was unlaw-fullymotivated.Insofar as Howe's union sentiments are concerned,Howe's uncontradicted testimony indicates that Respon-dent was aware of his prounion views. Thus, he signed aunion card on May 31 and about 2 days later, as describedabove, he was interrogated by Eisele and he admitted thathe had signed a card. In addition, on or about July 7 or 14,Howe chanced to be passing by the plant on a Saturday, sawGeneral Manager Edwards on the parking lot, stopped tochat with him, and told him in the course of their conversa-tion that despite the loan Edwards had made him some 2weeks earlier, as described below, he still intended to votefor the Union in the forthcoming election.In addition to company knowledge, General Counsel alsoestablished union animus by the other unfair labor practicesfound herein. However, while knowledge and animus areelements ofproof of a discriminatory discharge, their pres-ence does not compel a finding that a discharge, asserted tobe for cause, is in fact unlawfully motivated. In every case,the trier of the facts must determine if asserted cause fordischarge in fact existed, and, if so, whether there are cir-cumstances which indicate that the real reason was otherthan the cause given for the discharge.There is no question that there was cause for discharge inHowe's case.He had a bad attendance record, he had beenwarned, and he persisted in being absent. The reason he wasabsent is immaterial, what mattered to Respondent was thefact that he was absent. That his absences were due to"personal problems" would not be reason for Respondentto be more sympathetic. In any event, General Counsel hasnot shown that Howe was treated disparately from otheremployees.Apart from Respondent's union animus are there othercircumstances which warrant a finding that the dischargewas discriminatorily motivated? The timing of the dischargeis not such a circumstance. While it occurred 1 week beforethe election, the timing was dictated by Howe's own con-duct, his absenteeism.The only remaining circumstance is Foreman Eisele's cir-culation of Howe's discharge letter among the employees.As to this, the record indicates that on July 19 Eisele showedthe letter discharging Howe to several employees and indiscussingitwith them he gave the same reason for dis-charge as appeared in the letter.1°In showing the letter to Burkhart, Eisele gave her a crypticwarning which she construed as a warning of dischargebecause of her tardiness which confused her because shehad recently received a raise. As indicated earlier whenEisele showed the letter to McKeighan, Edwards was pre-sent and made a remark about warnings by the union repre-sentative to the employees to watch their attendance. Fromthis, it would appear that the letter was shown to employeesto cause them to believe that Howe would not have beendischarged had the Union not been in the picture and there-by discourage them from voting for the Union. It does notnecessarily follow, however, that Respondent was motivat-ed by union considerations in making the discharge deci-sion. In the final analysis, Howe's absence on July 18 wasshown by Respondent to have been a serious matter endan-gering its customer relations and a possible loss of futurebusiness. Given Howe's past attendance record, plus what10The letter read as follows:Dear Mr. Howe,Since your employment by White Pine Inc. we have found yourattendance to be the poorest of any employee on record. In fact, yourattendance record has become progressively worse.Wednesday, July 18, you did not appear for work and did not call.Our company policy has always been that if you are going to be late orabsent you must call in and explain your situation.Thursday, July 19, 1 had a conversation with Mr. Eisele, your supervi-sor. In this conversation Mr. Eisele stated that you told him over thetelephoneWednesday night that you would return to work Monday,July 23 or drawunemployment compensation.Mr. Eisele also said thathe has repeatedly warned you about your attendance putting your em-ployment in jeopardy.We feel that we have been extremely lenient with you concerning yourattendance, but find it impossible to run ourbusinesswith you as apressman. Therefore, as of the date of this letter (July 19, 1973) we areterminatingyou as an employee.Sincerely,White Pine Inc. WHITE PINE, INC.appeared to Respondent as an indifference on Howe's partto his continued employment, I am not persuaded that theshowing of the discharge letter to employees is sufficient totip the scales in favor of a finding that Howe's discharge wasunlawfully motivated. Accordingly, I shall recommend dis-missal of this allegation of the complaint.11THE ALLEGED REFUSAL TO BARGAINA. Preliminary ConsiderationsWhether or not Respondent refused to bargain with theUnion in violation of Section 8(a)(5) and (1) of the Act, asalleged herein, depends on the disposition of several mat-ters.Those elements of a violation which are not open toquestion will be disposed of first.The unit alleged to be appropriate is a unit of: All full-time and regular part-time lithographic production employ-ees, including pressmen, pressmen helpers, duplicator oper-ators, plate makers, strippers, and cameramen employed bythe Employer at its 5204 Jackson Road, Ann Arbor, Michi-gan, location; but excluding bindery employees, collatingemployees, inserters, office clerical employees and guardsand supervisors as defined in the Act. This is the unit foundappropriate by the Board in Case 7-RC-11842. While Re-spondent denied in its answer that such unit was appropn-ate, it is precluded from challenging that determination inthis proceeding absent a claim of newly discovered or previ-ously unavailable evidence, a claim not made herein. Ac-cordingly, I deem myself bound by the unit determinationmade in Case 7-RC-11842 and find the unit describedabove an appropriate unit for purposes of collective bar-gaining under Section 9(b) of the Act.As to the Union's majority status, the parties stipulatedthat at all times relevant herein, the unit consisted of eightemployees, plus Pester and Smith, whose supervisory statusis in issue. Seven of these had signed valid authorizationcards by May 31 (Jerry Howe, John Rose, Donald Gefre,Peter Withey, David Cowles, John McKeighan, and DianeBurkhart). Accordingly, I find that at all times relevantherein, a majority of Respondent's employees in the unitherein found appropriate had designated the Union to rep-resent them for purposes of collective bargaining.It is fundamental in order to find an 8(a)(5) violation thatthe Union have demanded recognition and bargaining. Re-spondent contends no demand was made that is legallyeffective to support an 8(a)(5) finding, because the demandmade herein was made by certified mail and Respondentnever received it. Respondent never received it because itignored the notification from postal authorities that a certi-fied letter awaited pickup. The Board has indicated that itwill not permit an employer to evade its obligation to bar-gain by cleverly avoiding service upon it of a demand forrecognition." According to Respondent, it cannot be foundto have evaded service of the demand because it did notknow the contents of the certified mail that awaited it, oreven from whom, and, according to Martha Edwards, theone to whom the letter was addressed and a stockholder and577wife of Manager Edwards, the letter was left unclaimedbecause she believed it might be from her former husband.Ido not credit her explanation.On the same day, the Union sent the letter demandingrecognition, it filed the petition in Case 7-RC-11842 whichRespondent received in due course. Thus, Respondent wason notice of the Union's interest in its employees. In addi-tion, item 7a of the petition form recited that request forrecognition as bargaining representative had been made onRespondent on May 30. Under the circumstances, it is areasonable inference that Respondent suspected that thecertified letter awaiting it at the post office was the Union'sdemand letter, and in view of the fact that Respondentimmediately embarked on a course of unfair labor practiceconduct, the further inference is warranted that Respondentdid not claim the certified letter to forestall any obligationto bargain. I so find and I conclude that the Union madean effective demand for recognitionin anappropriate unit.It is undisputed that Respondent has consistently refusedto recognize the UnionEven though the Union had been validly designated bya majority of Respondent's employees, Respondent's refus-al to recognize and bargain with it, without more, is insuffi-cient basis for finding a violation of Section 8(a)(5) of theAct. In addition to the refusal, it must be shown that Re-spondent engaged in unfair labor practices sufficiently seri-ous or pervasive that the possibility of erasing the effects ofsuch practices and insuring a fair election by the use oftraditional remedies, though present, is slight and employeesentiment once expressed through cards would, on balance,be better protected by a bargaining order. This is part of theGisselprmciple.12Before the principle is applied, however, considerationmust be given to the representation case, if one is pending.Normally, this means that if an election were held thatobjections to the election have been timely filed by theUnion and have been found meritorious so that the electionresults are set aside.Irving Air Chute Company, Inc., Mara-thon Division,149 NLRB 627 (1964). Timely objections werefiled by the Union in this case and have been consolidatedwith this unfair labor practice proceeding for determina-tion. If I were to find merit to the objections, I would thenrecommend that the election be set aside and proceed todetermine whether a bargaining order or a second electionisan appropriate remedy for the unfair labor practicesfound to have been committed by Respondent.As I have stated, normally this is how the process works.However, in this case, the tally of ballots reflects that amajority of the valid votes cast were in favor of representa-tion by the Union. The Union would, accordingly, be enti-tled to certification if the Union's challenges to the ballotsofDavid Pester and Edward Smith are sustained. (Thisstatement is subject to the qualification that the Union hasnot itself engaged in conduct which would warrantsettingaside the election. The Employer filed timely objectionsalleging that the Union had engaged in such conduct andthose objections were consolidated for hearing in this pro-ceeding. However, no evidence in support of those objec-tionswas submitted by the Employer at the hearing.11United ElectricCompany,194 NLRB 665(1971)12NLR.B v Gissel Packing Company, Inc, supraat 614, 615 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I shall recommend that the Employer's objec-tions be overruled in their entirety.) As will appear below,Iam recommending that the challenges to the ballots ofPester and Smith be sustained. As the Union thereby be-comes entitled to certification,a determination of the meritsof its objections and the propriety of a bargaining orderunderGisselprinciples could be avoided. An objection tothis approach, however, is that Respondent remains free torefuse to bargain to test the certification (a likely eventualitysinceRespondent disputes the appropriateness of the unit)and a new unfair labor practice proceeding must be initiat-ed. If Respondent has not engaged in unfair labor practicessufficiently flagrant to call for a bargaining order underGisselprinciples, there is no alternative to the approach andthe representation case process should be continued. If,however, Respondent has shown by its conduct a disregardfor the rights of its employees under Section 7 of the Actsufficient to justify a bargaining order, then the interests ofthe employees are better served by a present bargainingorder than by a bargaining order in the distant future. AsI am persuaded that a bargaining order is warranted on thisrecord, it is my view that the Union's objections should beconsidered, and, if meritorious, the election should be setaside and the petition for election should be dismissed.13B. The Challenged BallotsThe two challenged ballots, which are determinative ofthe election results, are the ballots ofDavid Pester and Ed-ward Smithwho the Union contends are supervisors withinthe meaning of the Act. Substantial evidence supports thecontention.Pester and Smith, unlike the unit employees, are salariedand do not punch timeclocks. Uncontradicted testimonyindicates that, among other things, they assign work to em-ployees, inspect the work of employees, grant time off, rec-ommend wage increases, and initial employee timecards.Both have business cards and Smith has a desk or office. Inaddition, about April or May, Respondent issued a noticeto all its employees which set forth the departmental struc-ture of the Company. According to this notice, Smith wasthe supervisor in the duplicating department and Pester wassupervisor in the preparation department. The notice stat-ed: "If you work for WPP you are a member of one of threedepartments. Each department has a supervisor to whomyou are directly responsible." This noticewas issued duringa period when Edwards was conducting weekly meetingswith Eisele and a salesman about reorganization of the shopto relieveEdwards of what he termed petty problems. BothPester and Smith participated in these meetings. This noticewas never rescinded and, in fact, employees testified that itscontents were orally confirmed to them. Based on the fore-going, and the record as a whole, I conclude that Smith andPester have the authority responsibly to direct employees ina manner requiring the use of independent judgment andare supervisors within the meaning of Section 2(11) of theAct. Accordingly, I shall recommend that the challenges totheir ballots be sustained.13See Federal Prescription Service, Inc. and DrivexCo.,203NLRB 975(TXD) (1973).C. The Union's ObjectionsOn July 27, the Union timely filed 12 objections to con-duct affecting the results of the election (although the objec-tions are13 in number, the first is not in fact an objection).The Union did not file a brief or statement of positionindicating on what evidenceit isrelying in support of itsobjections and by reason of that fact it has been necessaryto speculate somewhat as to what items of testimony theUnion considers support which of the objections. In manyinstances, the nexus between the testimony and the objec-tions is readily apparent, in others not quite so readily; inmost instances, the objections parallel the complaintallega-tions,in some, they go beyond the complaint. The followingrepresents my understanding of the Union's position.Objection 2. After the petition was filed and prior to theelection, the Employer threatened loss of jobs and ben-efits to influence their votes.It is not entirely clear to me what conduct of the Employ-er this objection is addressed to insofar as it alleges threatsof loss of jobs. A similar allegation is made in Objection 11and discussed hereinafter, and I deduce from this that thethreats of loss of jobs referred to in this objection are thethreats of loss of work made by Eisele at the employeemeetingswhen Eisele told the employees that in the eventthe Union came in the Employer would discontinue its prac-tice of permitting employees to work during slack periodsin their departments by performing nonunit work. In thisregard, the objection has merit.The objection is further supported by Eisele's statementsdescribed above, both at employee meetings and to employ-ee Gefre, to the effect that if the employees selected theUnion to represent them they would no longer have suchprivileges as drinking pop while working or listening to theradio; nor, in Gefre's case, would employees be permittedto adjust their own work schedules. On the basis of thesestatements, I find merit to Objection 2.Objection 3. After the petition was filed and prior to theelection, the Employer stated that if the Union won hewould be forced out ofbusiness.Itwould appear that this objection relates to Edwards' listof union shops which had gone out of business and hisdiscussions with employees McKeighan and Burkhart. Forthe reasons given above in finding that this conduct was notviolative of Section 8(a)(1), I find no merit to this objection.Objection 4. After the petition was filed and prior to theelection the Employer stated that his customers wouldquit him if the Union won.As indicated earlier, the statement by the Employer withregard to the loss of customers was made in the context ofa prediction of possible economic consequences as a resultof which the Employer would be requiredto raise pricesand, in turn, it would lose customers. Accordingly, I find nomerit to this objection. WHITE PINE, INC.Objection 5. After the petition was filed and prior to theelection, the Employer stated that he had spoken withother Employers in the Ann Arbor area and they wouldnot hire the people who were involved in Union activi-ties.Although the evidence did not support this objection inthe same terms alleged, the objection finds support in thetestimony by Cowles, described earlier, concerning Ed-wards' reference to an anonymous phone call. As I havefound that such remark in the context made was an impliedthreat of blacklisting, I find merit to this objection.Objection 6. After the petition was filed and prior to theelection, the Employer interrogated employees abouttheir Union activities and sympathies which restrainedand coerced their activities on behalf of the Union.As described earlier, Respondent engaged in interroga-tion of employees which I have found was violative of Sec-tion 8(a)(1) of the Act. Such interrogation also constitutedinterference with the election, and I find merit to this objec-tionObjection 7. After the petition was filed and prior to theelection the Employer stated that the Printers in AnnArbor had united and agreed to finance his activitiesand to supply employees to stop the Union.This objection is evidently based on the testimony ofemployee McKeighan that at one of the employee meetingsa question was asked whether the Union was organizingother shops. McKeighan replied he understood it was andEisele said all the printers would back the Employer in thefight against the Union. As this remark did not indicate thatunionization of the Employer's employees would be resistedby unlawful means, I find it insufficient to support a findingof interference.Objection 8. After the petition was filed and prior to theelection,the Employer granted wage increases andloaned employees money deliberately trying to dis-courage their support and their vote for the Union.As indicated earlier,Ihave found Respondent violatedSection 8(a)(1) of the Act by granting wage increases toDiane Burkhart and John McKeighan.As this conduct oc-curred after the filing of the petition and prior to the elec-tion,Ialso find that it constituted interference with theelection and is basis for setting aside the election.Insofar as a loan of money to employees is concerned, therecord indicates that uponJerryHowe's return to work afterhis 10-day absence due to illness Edwards loaned him $300.According to Edwards,Howe requested the loan because ofhis need arising out of his loss of work due to illness. Ac-cording to Howe, however,while he did indicate that heneeded some money,itwas Edwards who suggested theloan. I credit Howe in this matter and I conclude that theloan was made for the purpose of inducing him not tosupport the Union in the forthcoming election.The Em-ployer had no policy of loaning money to employees. As a579matter of fact, Edwards made the loan out of personal fundsbecause there was no company policy. In this circumstance,including the fact that contemporaneously Respondent wasengaged in other activities to induce employees to abandonthe Union (such as the raises to Burkhart and McKeighan),I am persuaded that in making the loan to Howe the Em-ployer was motivated by the purpose to influence him notto vote for the Union in the forthcoming election. Accord-ingly, I find merit to this part of Objection 8.14Objection 9. On or about the week of July 16, 1973, theEmployer fired Jerry Howe, an employee, to discour-age the Union activities and to influence votesIhave found above that there was insufficient evidenceto support a finding that Howe was discharged because ofhis union activities or to discourage union activities and toinfluence votes. Accordingly, I shall recommend that Ob-jection 9 be overruled.Objection 10. On or about the week of July 16, 1973,after the termination of Jerry Howe, the Employerthreatened other employees with possible termination.As described above, after the discharge of Howe on July19,Foreman Eisele showed employees a copy of the dis-charge letter which had been sent to Howe. The contents ofthe letter did not indicate that Howe's discharge was for anunlawful purpose, but rather that the discharge was forcause, namely, absenteeism, and nothing was said to any ofthe employees to suggest a different motive. In the case ofBurkhart, however, Eisele stated "Let this be a warning toyou." Burkhart did not have a record of absenteeism, al-though she admitted to a bad record of tardiness. Uncontra-dicted testimony in the record, however, indicates that shewas not alone in this regard and there is no evidence thatshe or any other employee had been threatened with possi-ble termination by reason of their tardiness before this.Apart from that, just prior to this incident Burkhart hadbeen given a wage increase. In these circumstances, theinference is warranted that Eisele's remark to Burkhart wasintended as an implied threat of discharge because of theemployees' union activities. Accordingly, I find merit toObjection 10.15Objection 11. On or about the week of July 16, 1973 theEmployer threatened loss of jobs if the Union won theelectionThis objection, it appears to me, can only relate to twomatters not yet considered in the previous objections. Oneis the incident described above, wherein McKeighan's qual-ifications as a journeyman were brought up and he wasimpliedly threatened with loss of his job if the Union wasselected as the employees' bargaining representative.The second incident, not discussed earlier, relates to14Although the complaint did not allege the loan as violative of Sec 8(a)(I)of the Act, the matter was fully litigated, and I find that Respondent violatedSec 8(a)(1) by making the loan to Howe15 1 also find this implied threat violative of Sec. 8(a)(I) of the Act 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDpressman Donald Gefre.About2 weeks before the election,Gefre was called to theoffice where he had a conversation with Edwards and Ei-sele.He was told about new machinery that was being ob-tained for the bindery, and he was offered a job in thebindery to operate the machine.According to Gefre, Eisele explained that the Employerhad a job applicant under consideration,but he wanted togive Gefre first opportunity to accept the job. At the time,the Employer had a senior pressman named Breining onsick leave whose job had been filled by Gefre, and Eiselementioned that it looked like Breining was recuperating andmore than likely would come back and Gefre would nolonger have Breining's job, but would have to look for otherwork in the shop.Gefre asked time to consider the proposaland later advised Eisele he would stay in the pressroom.As is true of so much in this case,the facts surroundingthis incident are not seriously disputed. Thus, Edwards ad-mitted discussing the bindery job with Gefre and he did notcontradict Gefre's testimony in any particulars. Accordingto Edwards,Gefre was asked if he was interested in thebindery jobfor two reasons,namely,the new machinewould need an operator and Gefre had experience in thebindery,and Breining might be returning to work displacingGefre. Moreover, one of Gefre's complaints at the employeemeeting had been that he was moved around too much.Uponconsideration of all the evidence concerning thisincident, it is clear to me that Gefre was offered the bind-ery jobto remove him from the bargaining unit and one ofthe means used to accomplish this purpose was to threatenGefre with a possible loss of his pressman's position byindicating Breining might returnto work.I reach this con-clusion for several reasons.Breining had a terminal case of cancer from which heultimately died. According to Edwards,Breining was under-going cobalt treatments and had so improved thatBreining's wife told him Breining's problem was psychologi-cal and he now needed motivation. As Edwards was anoptimist,itnever occurred to him Breining would die and,accordingly,the possibility of Breining's return was suggest-ed to Gefre. This explanation defies credulity and I rejectit.As to thenew machine,as pointed out earlier,itwas notinstalled until a month to a month and a half after theelection, yet Gefre was being offered the job before theelection and impressed by the need to decide quickly be-cause Respondent had someone else under considerationfor the job, who, it turned out, was not hired when Gefreturned down the job. Moreover, as Gefre credibly testified,this was the first time he had been given such considerationabout his jobpreferences.In addition to the foregoing,there is the uncontradictedtestimony of Gefre that in discussing the Employer's offerhe explained that he hadgoneto the Union and wanted ajourneyman's card because pay in the pressroom was goodand pay in the bindery was not as good. They (Eisele orEdwards) said they couldn't see why they couldn'tgive himas much money in the bindery as in the pressroom. Theysaid that he could benefit himself more without the Unionthan with it, but Gefre told them that any arrangement suchas was being suggested was not acceptable to him, "Be-cause,after all,we organized a group for a group and notjust the individual for this particular individual."In short,in addition to the implied threat of loss of his pressman'sjob, the Employer impliedly promised Gefre anincrease inpay if he abandoned the unit and the Union.On the basis of the foregoing, I find merit to Objection11.12.On or about the week of July 16, 1973, the Employ-er statedthat he would not bargin (sic) with the Unionif the Union won the election.This objection apparently is based on Eisele's remark toMcKeighan in a discussion of the pros and cons of union-ization that he did not think it made any difference how theelection went, because White Pine was such a small placethat even if the Union was voted in, the Governmentwouldn't force Edwards to negotiate, adding, "they don'tsend out a mediator due to the size of White Pine."Eisele's last remark indicates a great degree of ignoranceof the law of labor relations and I'm not sure just what hemeant by it. But his other remark clearly indicated that itwould be futile for the employees to select union representa-tion and it constituted interference with the employees' rightto make a free choice in the election.I find meritto Objec-tion 12.13.On or about the week of July 16, 1973, the Employ-er stated that he would force a strike and replace thestrikers with strike breakers if the Union won the elec-tion.No evidence was submitted in support of this objectionand I shall recommend that it be overruled.In summary, I find merit to Objections 2, 5, 6, 8, 10, 11,and 12 and recommend that the election be set aside.-D. The Appropriateness of a Bargaining OrderAs noted earlier,underGissel,a bargaining order is ap-prnpriatein "casesmarked byless pervasivepractices whichnonetheless still havethe tendencyto underminemajoritystrength and impede the election processes."In this class ofcases,the issue for decisioniswhetherthereis a possibilityof erasing the effectsof pastpractices and insuring a fairelection bythe useof traditionalremedies,or whether em-ployee sentiments once expressedthroughcardswould, onbalance,be betterprotected by a bargaining order.In my judgment,according to this standard, a bargainingorderiswarranted on the facts of this case.Respondent'sunfair laborpracticesbegan immediately upon its receivingnotice of the employees'interest in union representationand continued even after the election.Afterfirst interrogat-ing employees, Respondent proceeded to findout why theywanted union representationfor the clear purpose of abort-ing their organizationaleffort by correctingtheir griev-ances. Respondentdid not expresslypromiseto do this, butit in fact did so by granting wage increases to Burkhart andMcKeighan.In addition, it providedBurkhart ventilation inher work area.The Boardhas recognizedrightly that "Thereare few unfair labor practices so effective in coolingemploy- WHITE PINE, INC.ees' enthusiasm for a union than the prompt remedy of thegrievances which prompted the employees' union interest inthe first place." 16 In addition, in discussing the bindery jobwith Gefre, Respondent attempted to wean him away from-the Union both by an implied threat and an implied prom-ise.Added to this conduct was Respondent's conduct in im-pressing upon employees the disadvantages of union repre-sentation not merely by 8(c) expressions of opinion, but alsoby clear threats of loss of existing privileges and loss of jobs.The threats of loss of privileges were made to all the unitemployees assembled and the threats of loss of jobs to Mc-Keighan, Gefre, and Burkhart. In a unit of nine employees,threats on such a scale are certainly not minimal.It is argued by Respondent that any alleged threats hadan insubstantial effect and would have no lingering effectupon a free choice in a second election. The results of theelection (4 votes for representation, 2 against) indicate aconsiderable erosion in the Union's card majority and sug-gest a much more substantial effect on employees than Re-spondent would admit to. But, as stated herein earlier,whether or not unfair labor practices have successfullycoerced employees is not the test. The Board had occasionto make such an observation recently inAltman Camera Co.,Inc.,207 NLRB 940 (1973), where it stated, "In itsGisseldecision, the Supreme Court relied on objective consider-ations in holding that a bargaining order is an appropriateremedy when an employer rejected a card majority while atthe same time committing unfair labor practices 'that tendto undermine the union's majority and make a fair electionan unlikely possibility.' " Applying this principle, it is clearthat the unfair labor practices found herein, whatever theiractual effect, tended to undermine the Union's majority.An additional circumstance supporting a bargaining or-der is the fact that since the Union obtained its card majori-ty,threeof the card signers (Cowles,Withey, andMcKeighan) have left Respondent's employment. To reme-dy Respondent's unfair labor practices by merely tradi-tional remedies and the direction of a second election wouldmean that the Union must organizea newemployee com-plement. InN.L.R.B. v. L. B. Foster Company,418 F.2d 1,5 (C.A. 9, 1969), the court indicated that employee turnoveris a factor that supports the issuance of a bargaining order,"Otherwise there will be an added inducement to the em-ployer to indulge in unfair practices in order to defeat theunion in an election. He will have as an ally, in addition tothe attrition of union support inevitably springing from de-lay in accomplishing results, the fact that turnover itself willhelp him, so that the longer he can hold out the better hischances of victory will be."In summary, I conclude that Respondent's unfair laborpractices were sufficiently serious and pervasive that thepossibilityof erasingthe effects of such practices and insur-ing a fair election by the use of traditionalremedies, thoughpresent, is slight and employee sentiment once expressedthrough cards would, on balance, be better protected by abargaining order.Icould let the matterresthere and not overburden an16 InternationalHarvester Company,179 NLRB 753 (1969).581already burdened decision, butGisselteaches that a bar-gaining order may also be appropriate, even in the absenceof an 8(a)(5) violation or even a bargaining demand, if theemployer's unfair labor practices are of "such a nature thattheir coercive effects cannot be eliminated by the applica-tion of traditional remedies, with the result that a fair andreliable election cannot be held."17 In this case, the issue ofthe validity of the demand was raised and rejected; howev-er, had I found that no effective demand had been made,Iwould still recommend a bargaining order because, in myjudgment, Respondent's conduct also fits into this categoryof casesdescribed inGissel.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section 1, above,occurring in connection with its operations described there-in, have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IIV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (3), and (5) ofthe Act, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.As I have found that Respondent laid off John McKeigh-an because of the union activities of its employees, I shallrecommend that it be ordered to make him whole for anyloss of earnings he may have suffered by reason of thelayoffs by payment to him of a sum of money equal to thatwhich he normally would haveearned as wages had he notbeen laid off, to which shall be added interest at the rate of6 percent per annum as provided inIsis Plumbing & HeatingCo., 138 NLRB 716 (1962).For reasons which I have given above, I shall recommendas anappropriate remedy for Respondent's serious unfairlabor practices that it recognize and bargain with the Unionwhich had been validly designated by its employees as theirrepresentative for purposes of collective bargaining. More-over, the unfair labor practices committed by Respondentrequire that it be placed under a broad order to cease anddesist from in any manner infringing upon the rights ofemployees guaranteed in Section 7 of the Act.'CONCLUSIONS OF LAW1.White Pine, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Graphic Arts International Union, Local 9L, AFL-CIO, is a labor organization within themeaningof Section2(5) of the Act.3.All full-time and regular part-time lithographic pro-duction employees, including pressmen,pressmenhelpers,duplicator operators, plate makers, strippers, and camera-men employed by the employer at its 5204 Jackson Road,17Gissel,supraat 614 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnn Arbor, Michigan, location, but excluding bindery em-ployees, collating employees, inserters, office clerical em-ployees and guards and supervisors as defined in the Actconstitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section9(b) of the Act.4.Graphic Arts International Union, Local 9L, AFL-CIO, is the exclusive representative of the employees ofRespondent in the unit described in paragraph 3 abovewithin the meaning of Section 9(a) of the Act.5.By interrogating employees about their union activi-ties and their reasons for seeking representation, solicitingemployee grievances, and threatening employees with lay-offs, loss of jobs, more onerous working conditions, thediscontinuation of employee privileges, and blacklisting ifemployees select the Union as their representative for pur-poses of collective bargaining, and by granting wage in-creases and making loans to employees for the purpose ofinterfering with their free choice of a bargaining representa-tive,Respondent has engaged in and is engaging in, unfairlabor practices within the meaning of Sections 8(a)(l) and2(6) and (7) of the Act.6.By laying off John McKeighan because of the unionactivities of its employees Respondent has engaged in, andis engaging in, unfair labor practices within the meaning ofSections 8(a)(l) and (3) and 2(6) and (7) of the Act.7.By refusing to recognize and bargain with the Union,Respondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Sections 8(a)(5) and (1) and2(6) and (7) of the Act.8.The General Counsel has failed to establish by a pre-ponderance of the evidence that the discharge of JerryHowe was violative of Section 8(a)(1) and (3) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 18Respondent, White Pine, Inc., its officers, agents, succes-sors,and assigns,shall,1.Cease and desist from:(a) Interrogating employees about their union activitiesand their reasons for seeking union representation, in amanner or under circumstances tending to interfere with,coerce, or restrain employees in the exercise of rights guar-anteed under Section 7 of the Act.(b)Conducting meetings with and questioning employ-ees for the purpose of soliciting their grievances or com-plaints and directly or impliedly promising them benefits orimproved working conditions from such grievance solicita-tion where an object thereof is to discourage its employeesfrom supporting Graphic Arts International Union, Local9L, AFL-CIO, or any other labor organization.(c)Making loans or granting wage increases to employ-ees for the purpose of undermining the Union.(d)Threatening employees with more onerous workingconditions and loss of employee privileges if employees se-lect the Union to represent them.(e)Threatening employees with loss of jobs if they selectthe Union to represent them.(f)Threatening employees with blacklisting among otheremployers because of their union activities.(g)Threatening employees with layoffs if they select theUnion to represent them.(h)Discouraging membership in, or activities on behalfof,Graphic Arts International Union, Local 9L, AFL-CIO,or any other labor organization of its employees, by layingoff employees because of their activities on behalf thereof,or otherwise discriminating in regard to the hire or tenureof employment or any terms or conditions of employmentof its employees.(i)Refusing to recognize and bargain with the above-named labor organization as the exclusive bargaining repre-sentative of its employees in the above-described unit.(j)In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act, or to refrain fromany or all such activities.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Upon request, bargain collectively with Graphic ArtsInternational Union Local 9L, AFL-CIO, as the exclusiverepresentative of all employees in the unit described above,and, if an understanding is reached, embody such under-standing in a signed agreement.(b)Make John McKeighan whole for any loss of pay hemay have suffered by reason of the layoffs which have beenfound herein to have been violative of the Act.(c)Preserve and, upon request, make available to theNational Labor Relations Board and its agents, for exami-nation and copying, all payroll records, social security re-cords, timecards, personnel records and reports, and allother records relevant and necessary for determination ofthe amount of backpay due under the terms of this recom-mended Order.(d)Post at its Ann Arbor, Michigan, location copies ofthe attached notice marked "Appendix." 19 Copies of saidnotice on forms provided by the Regional Director for Re-gion 7, after being duly signed by Respondent's authorizedrepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.18 In the event no exceptions are filedas provided by Section102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, asprovidedin Section102.48of the Rules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and Order, and all objectionsthereto shall bedeemed waivedfor all purposes.19 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLabor Relations Board." WHITE PINE, INC.(e)Notify the Regional Director for Region 7, in writing,within 20 days from receipt of this Decision, as to what stepshave been taken to comply herewith.As to Case 7-RC-11842, it is recommended that theEmployer's objections to the election be overruled, that thechallenges to the ballots of David Pester and Edward Smithbe sustained, that the Union's objections to the election583numbers 3, 4, 7, 9, and 13 be overruled, that the Union'sobjections to the election numbers 2, 5, 6, 8, 10, 11, and 12be sustained, and that the election be set aside and thepetition be dismissed.It is further recommended that the allegations of the com-plaint not hereinabove found to have been supported by theevidence be and they hereby are dismissed.